Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2020

                                      No. 04-18-00833-CV

                         In the Interest of M.A.G. and Z.A.G., Children,

                     From the County Court at Law No 2, Webb County, Texas
                               Trial Court No. 2017FLI001815 C3
                          The Honorable Missy Medary, Judge Presiding


                                         ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       Appellant’s motion to strike the brief filed by the Assistant Attorney General for child
support is carried with the case.

           It is so ORDERED on April 20, 2020.


                                                              PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court